
	
		III
		110th CONGRESS
		2d Session
		S. RES. 702
		IN THE SENATE OF THE UNITED STATES
		
			October 2
			 (legislative day, September 17), 2008
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending David J. Tinsley on his service
		  to the United States Senate.
	
	
		Whereas Dave Tinsley, a native of the Commonwealth of
			 Virginia and graduate of Virginia Tech and the University of Maryland, has
			 worked in the Office of the Secretary of the Senate since October 1977;
		Whereas Dave Tinsley has served the Senate with
			 distinction as a staff assistant, a reference assistant, as the assistant
			 Executive Clerk, assistant Journal Clerk and assistant Legislative
			 Clerk;
		Whereas Dave Tinsley has, since 1999, served as the
			 Senate's Legislative Clerk and Director of Legislative Services, supervising 36
			 employees and has at all times discharged his duties with dedication and
			 diligence;
		Whereas Dave Tinsley's sonorous voice is known to all in
			 the Senate and the C–SPAN audience;
		Whereas Dave Tinsley has earned the respect and affection
			 of the Senators, their staffs and all of his colleagues for his calm and kind
			 demeanor and his good humor; and
		Whereas Dave Tinsley now retires from the Senate after 31
			 years to spend more time with this wife, Jane, and his children, Joe, Dan and
			 Katie: Now, therefore, be it
		
	
		That the Senate expresses its appreciation
			 to Dave Tinsley and commends him for his lengthy, faithful and outstanding
			 service to the Senate.
		That the Secretary of the Senate shall
			 transmit a copy of this resolution to David J. Tinsley.
		
